PER CURIAM.
This is an appeal from the appellant’s convictions and sentences for armed robbery and unlawful use of a firearm during the commission of a felony. With the exception of the appellant’s conviction and sentence for unlawful possession of a firearm during the commission of a felony which the state properly concedes must be stricken and vacated as being violative of the due process clause where it stemmed from the commission of a single act, see Cleveland v. State, 587 So.2d 1145, 1146 (Fla.1991); Davis v. State, 710 So.2d 723,-724 (Fla. 3d DCA 1998), we find no merit to the remaining points on appeal.
Accordingly, we affirm the appellant’s convictions and sentences for armed robbery but strike and vacate his conviction and sentence for the unlawful use of a firearm during the commission of a felony.